DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 11/17/2021.

Status of Claims
	In Applicant’s amendment filed on 11/17/2021, claims 1, 5, 6, 8, 10, 13, 22, 23 have been amended; claims 15-20 are cancelled; claim 27 is newly added; claims 1-14 and 21-27 remain pending.

Response to Arguments
Rejection Under 35 U.S.C. §112(b)
	The previous rejection of claim 5 under 35 U.S.C. §112(b) as indefinite is withdrawn in view of Applicant’s amendment and remarks dated 11/17/2021.

Rejections Under 35 U.S.C. §103
Applicant’s arguments with respect to claims 1, 8 and 27 have been considered but are moot in view of a new combination of references (new ground of rejection) being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hilson et al. (US 2013/0125153), hereinafter “Hilson”, in view of Thomas et al. (US 2003/0037068), hereinafter “Thomas”.
Claim 1 – Hilson teaches a method [e.g., Fig. 3C, ¶0022] comprising:
providing a plurality of electronic devices, each electronic device comprising a processor, an output device operatively coupled to the processor, and a sensor operatively coupled to the processor for monitoring reactions of a user of the electronic device [Figs. 1 & 2, ¶0020-¶0021 and ¶0083: providing a plurality of user electronic devices (e.g., laptops, netbooks, mobile phones, PDA, etc.…), each device comprising a processor, an output device 206 operatively couple to the processor, and a sensor (e.g., touchscreen, microphone, etc.) operatively coupled to the processor for monitoring reactions of a user of the electronic device (e.g., pausing the content during playback)] ; 
delivering, substantially simultaneously on output devices of all of the electronic devices, serial content for users of all of the electronic devices to view as a group 
detecting, by one or more of one or more processors of the electronic devices and one or more sensors of the electronic devices, a pause indication related to reactions of one or more of the users [¶0083: e.g., detecting, by a processor of the user touchpad device and one or more sensors of the touchpad, an indication of a pause related to use reactions to pause the content playback]; 
pausing, substantially simultaneously on all of the output devices, the delivering of the serial content [¶0083].
Hilson is silent regarding determining one or more serial content contexts coincident with the pausing of the delivering of the serial content and initiating an interaction with one or more humans.
However, in an analogous art, Thomas teaches determining, by the one or more processors, one or more serial content contexts coincident with the pausing of the delivering of the serial content [¶0044: monitor the media data and determine, e.g., the clothes that an actor is wearing]; and 
initiating, by a virtual agent generated on all of the output devices having paused content, using the one or more processors, an interaction with one or more humans based on the one or more serial content contexts [e.g., Fig. 2, ¶0053: initiating, by virtual interactive screen 200 (virtual agent) on each/all user output devices during a pause of content playback, an interaction with the user based on the media contexts]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing 

Claim 2 – Hilson in view of Thomas, specifically Hilson, teaches each of the electronic devices comprises one or more of one or more tablet devices, mobile phones, laptop computers, desktop computers, gaming devices, monitors, televisions, smart displays, speakers, smart speakers, projection devices, tactile electronic displays, virtual reality headsets, augmented reality headwear, and holographic displays [¶0020].

Claim 3 – Hilson in view of Thomas, specifically Hilson, teaches the serial content comprises one or more of audiovisual data, a video stream, a movie, an audio recording, a plurality of images, a multimedia presentation, a podcast, an audio book, output produced by an application, and an animation [¶0003].



Claim 5 – Hilson in view of Thomas, specifically Thomas, teaches the pause indication is determined from one or more of a current time, an elapsed time since the previous pause, a marker within the serial content, a frame number within the serial content, a time since the start of delivery of the serial content, an identified image within the serial content, a combination of identified images within the serial content, an identified sound within the serial content, a combination of identified sounds within the serial content, a combination of identified sounds and identified images within the serial content, an identified object within an image detected by the one or more sensors, an identified movement of an object within a plurality of images detected by the one or more sensors, a button press detected by the one or more sensors, and an identified sound detected by the one or more sensors [¶0037 and ¶0032:  the pause indication is determined from a button pressed by the user detected on a remote control or a touch pad (a marker within the serial content)].

Claim 6 – the combination of Hilson in view of Thomas further teaches the virtual agent is generated as one or more of one or more cartoon characters, displayed 

Claim 8 - Hilson teaches a method [e.g., Fig. 3C, ¶0022] comprising:
providing a plurality of electronic devices, each electronic device comprising a processor, and an output device operatively coupled to the processor [Figs. 1 & 2, ¶0020-¶0021 and ¶0083: providing a plurality of user electronic devices (e.g., laptops, netbooks, mobile phones, PDA, etc.…), each device comprising a processor, an output device 206 operatively couple to the processor]; 
delivering, substantially simultaneously on output devices of all of the electronic devices, serial content for users of all of the electronic devices to view as a group [¶0083: the server simultaneously transmits the media content to all members of a viewing group to view as a group]; and 
pausing, substantially simultaneously on all of the output devices, the delivering of the serial content [¶0083];

However, in an analogous art, Thomas teaches 
determining, by the one more processors, one or more serial content contexts [¶0044: monitor the media data and determine, e.g., the clothes that an actor is wearing, comedy content, etc.];
determining, by one or more processors, that the one or more serial content contexts match one or more predetermined contexts [¶0048 and ¶0050:  determining that the context of the content matches one or more predetermined contexts (e.g., comedy, home improvement, build it yourself, etc.];
and initiating, by a virtual agent generated on all of the output devices having paused content using the one or more processors, an interaction with one or more humans based on the one or more serial content contexts [e.g., Fig. 2, ¶0053: initiating, by virtual interactive screen 200 on each/all user output devices during a pause of content playback, an interaction with the user based on the media contexts]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing pause-time content that is related to the media content being paused taught by Thomas and the technique for enabling users to simultaneously receive and view media content as a group and to share the playback control within the group (such as pausing playback of the media content in one member device of the group causes pausing of 

Claims 9-11 recite similar limitations recited in claims 2-4 above, respectively; hence, claims 9-11 are considered accordingly.

Claim 12 – Hilson in view of Thomas, specifically Thomas, teaches the one or more serial content contexts comprise serial content that generates one or more human feelings of one or more of surprise, amusement, fear, horror, anger, rage, disgust, annoyed, contempt, sadness, joy, confusion, interest, boredom, calmness, anxiety, anticipation, envy, sexual desire, love, and friendship [e.g., ¶0046 and/or ¶0048:  media data includes romance scene (serial content that generates human feelings of love and/or sexual desire), or comedy content program (serial content that generates human feelings of amusement)].

Claim 13 recites similar limitations as in claims 6 above, and hence is considered accordingly.



Claim 22 – Hilson in view of Thomas, specifically Thomas, teaches initiating the interaction with the one or more humans comprises initiating, on the output devices using the one or more processors, one or more interactions with the one or more humans based on the one or more ensuing serial content contexts [e.g., Fig. 2, ¶0053, ¶0048, and ¶0050: initiating the interaction with the users, via an interactive menu, based on the ensuring content contexts].

Claim 23 – the combination of Hilson in view of Thomas, specifically Hilson, teaches acquiring, from the interaction with the one or more humans, interaction data from the sensor of at least one of the electronic devices [¶0020-¶0021 and ¶0083: acquiring, from the interaction with a user, interaction data from a touch screen (sensor of a user device) for control playback navigation]; 
classifying from the interaction data, using one or more processors, one or more content reactions by the one or more humans [¶0083:  classifying from the interaction data, one or more content reaction by the user as a “Pause” playback control].

Claim 24 – Hilson in view of Thomas, particularly Thomas, teaches upon determining that the one or more serial content contexts match one or more predetermined contexts, determining by the one or more processors, one or more ensuing serial content contexts after pausing the displaying of the serial content [e.g., ¶0050 and ¶0048: determining that the context of the media match “home improvement”, “build it yourself” or “comedy” contexts (predetermined contexts), determine the ensuing pause-time content contexts after pausing the displaying of the media].



Claim 27 recites similar limitations as recited in claim 1 above; hence, claim 27 is considered accordingly.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hilson et al. (US 2013/0125153), hereinafter “Hilson”, in view of Thomas (US 2003/0037068) as applied above, and further in view of Morgan et al. (US 2008/0163204), hereinafter “Morgan”.
	Claim 7 – Hilson in view of Thomas, specifically Hilson, teaches an electronic device comprising a processor [Figs. 1 & 2, ¶0020-¶0021: user device comprising one or more processors 201].
	The combination of Hilson in view of Thomas is silent regarding instantiating the processor with an artificial intelligence.
	However, in an analogous art, Morgan teaches the processor is instantiated with an artificial intelligence [¶0012:  instantiating a virtual machine with policy agent and inventory agent (artificial intelligence)].
	 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of implementing virtual machines in a computing device and controlling the instantiation or shutdown of virtual machines using an agent taught by Morgan and the technique for distributing content with contextual media data for enhancing user interaction/engagement with the 

Claim 14 recites similar limitations as in claims 7 above, and hence is considered accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423